    Case 16-10001-SMT   Doc 214    Filed 01/24/20 Entered 01/24/20 15:44:39   Desc Main
                                  Document Page 1 of 4
The document below is hereby signed.

Signed: January 24, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     SHARRA NEVES CARVALHO,                )     Case No. 15-00646
                                           )     (Chapter 7)
                     Debtor.               )
     ____________________________          )
                                           )
     TEODORA AURELIANA SIMU,               )
                                           )
                        Plaintiff,         )
                                           )     Adversary Proceeding No.
                  v.                       )     16-10001
                                           )
     SHARRA NEVES CARVALHO,                )     Not for publication in
                                           )     West’s Bankruptcy Reporter.
                        Defendant.         )

                      MEMORANDUM DECISION FIXING AMOUNT
                 OF SANCTIONS AGAINST MATTHEW AUGUST LEFANDE

          In a Memorandum Decision re Defendant’s Motion For Sanctions

     (Dkt. No. 205) dated September 30, 2019, and entered on October

     1, 2019, the court identified conduct of Matthew August LeFande

     (the plaintiff’s attorney) for which the defendant, Sharra Neves

     Carvalho, was entitled to recover sanctions.             Pursuant to a
Case 16-10001-SMT   Doc 214    Filed 01/24/20 Entered 01/24/20 15:44:39   Desc Main
                              Document Page 2 of 4


 scheduling conference held on October 22, 2019, the court issued

 an Order Directing Defendant To File Statement Of Attorney’s Fees

 (Dkt. No. 211), entered on November 26, 2019, which directed:

      that by December 31, 2019, the defendant Sharra Carvalho,
      shall file a statement of attorney’s fees for which
      compensatory sanctions are owed, and may alternatively or
      in addition file a statement setting forth a minimum
      amount that Carvalho will accept in lieu of being put to
      the burden of proving any greater amount to which she is
      entitled, and that Matthew LeFande shall file any
      response to such statement or statements within 17 days
      after the statement or statements have been filed.

 [Emphasis added.]     The Order further directed that:

      in order to avoid Carvalho’s incurring substantial
      additional attorney’s fees (and to lessen the extent to
      which LeFande will be held liable for reasonable
      additional attorney’s fees incurred by Carvalho in
      recovering compensatory sanctions), Carvalho may submit
      an affidavit or affidavits of her counsel with a good
      faith estimate of time counsel believes was incurred at
      a minimum as a result of LeFande’s sanctionable conduct
      (in lieu of filing a detailed list of time spent as a
      result of such misconduct) and that Carvalho is willing
      to accept as compensatory sanctions, but LeFande may
      object to an estimate of time, in which case, if the
      objection is sustained, a further scheduling conference
      will be set regarding fixing the amount of compensatory
      sanctions to be awarded to Carvalho.

 [Emphasis added.]

      On December 31, 2020, Carvalho filed a Statement in Response

 to Court’s Order Directing Defendant to File Statement for

 Attorneys’ Fees (Dkt. No. 213) setting forth $32,250 as the

 minimum amount of compensatory sanctions to which she believes

 she is entitled and which she would accept in lieu of submission




                                        2
Case 16-10001-SMT   Doc 214    Filed 01/24/20 Entered 01/24/20 15:44:39   Desc Main
                              Document Page 3 of 4


 of proof of any greater amount.          LeFande has not responded to the

 Statement.

      Carvalho estimates that she incurred at least $30,000 in

 counsel’s fees to address positions taken by LeFande that were

 sanctionable, and represents that she incurred a further $2,250

 in counsel’s fees to establish the amount of recoverable fees.

 Carvalho attached to the Statement an Affidavit of Counsel (an

 affidavit of her counsel, Augustus T. Curtis) providing what he

 represents is a good faith estimate of $30,000 as the minimum

 amount of the fees that were incurred during the litigation of

 the adversary proceeding by reason of LeFande’s sanctionable

 conduct.

      Based on my familiarity with the litigation (and the amount

 of the court’s own time spent as a result of LeFande’s

 sanctionable conduct), the $30,000 estimate is reasonable.1                In

 addition, $2,250 is an appropriate award for the six hours of



      1
         It is noteworthy that I held in the Memorandum Decision
 (Dkt. No. 205) at 34 that “the court may award fees incurred in
 recovering fees when it imposes sanctions, whether pursuant to
 § 1927 or the court's inherent powers.” Carvalho has not
 provided a specific estimate of the fees incurred in succeeding,
 in part, on the Motion for Sanctions. However, a reasonable
 estimate of fees incurred with respect any particular item of
 sanctionable conduct would include an allocable portion of the
 attorney’s fees incurred to obtain the ruling in the Memorandum
 Decision identifying the sanctionable conduct. Although the
 court denied the Motion for Sanctions in part, attorney work was
 obviously necessary to obtain the ruling identifying LeFande’s
 sanctionable conduct, and the fees for such attorney work would
 not be insignificant.

                                        3
Case 16-10001-SMT                                                                                  Doc 214                                     Filed 01/24/20 Entered 01/24/20 15:44:39   Desc Main
                                                                                                                                              Document Page 4 of 4


 attorney time spent to establish the amount of recoverable fees

 pursuant to the Memorandum Decision re Defendant’s Motion For

 Sanctions.

                               Accordingly, a judgment follows awarding Carvalho sanctions

 of $32,250 against LeFande.

                                                                                                                                                                  [Signed and dated above.]

 Copies to: Recipients of e-notification of filings.




 R:\Common\TeelSM\MSB\Big Cases\Simu v. Carvalho\Motion for Sanctions\Motion for Sanctions_Simu v. Carvalho_Order Fixing Amount of sanctions.v2.wpd
                                                                                                                                                        4
